Affirmed and Memorandum Opinion filed May 14, 2019.




                                      In The

                   Fourteenth Court of Appeals
                               NO. 14-18-00301-CR

                BRANDON JOSEPH DE LA ROSA, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1498441

                     MEMORANDUM OPINION

      Appellant Brandon Joseph de la Rosa appeals from his conviction for
continuous sexual abuse of a child. After appellant waived his right to a jury, the
trial court found him guilty and sentenced him to 47 years and 147 days in prison.
In a single issue, appellant contends that the trial court erred in the punishment
phase of trial by admitting evidence of an extraneous offense or bad act that
appellant allegedly committed when he was under ten years of age. Because
appellant failed to preserve this complaint in the trial court, we affirm.

                                      Discussion

      During the guilt-innocence phase of appellant’s trial, substantial evidence
was introduced that appellant sexually abused his step-daughter from the time she
was five or six years old until she turned ten or eleven. During the punishment
phase, the State introduced evidence that appellant had previously sexually abused
two other children on multiple occasions. One of the additional victims stated that
appellant was between the ages of fourteen and nineteen when the abuse occurred,
and the other stated that appellant was between the ages of eight and nine when the
abuse occurred.

      On appeal, appellant contends that the trial court erred in admitting evidence
concerning the alleged abuse he committed when he was under ten years of age.
Appellant asserts that such evidence was inadmissible because it occurred before
he could have been criminally prosecuted for the offense, citing Texas Penal Code
section 8.07. Appellant, however, did not object to this testimony in the trial court
on any basis. To preserve a complaint for appellate review, a party must have
presented to the trial court a timely request, objection, or motion stating the
specific grounds for the ruling desired. Tex. R. App. P. 33.1(a). Because appellant
failed to object to the evidence that he now complains about on appeal, he failed to
preserve his complaint for appellate review. See, e.g., Wilkinson v. State, 523
S.W.3d 818, 827 (Tex. App.—Houston [14th Dist.] 2017, pet. ref’d). Accordingly,
we overrule appellant’s sole issue.




                                           2
      We affirm the trial court’s judgment.




                                       /s/       Frances Bourliot
                                                 Justice



Panel consists of Justices Christopher, Jewell, and Bourliot.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                             3